[logo.jpg]
 
925 West Georgia Street
Suite 1820
Vancouver, British Columbia
Canada V6C 3L2
Facsimile: 604-632-1730



PROMOTION AGREEMENT
(the “Agreement”)


This agreement (the “Agreement”) is made between Charity Tunes Inc., a British
Columbia corporation with registered office located at Suite 1800, 925 West
Georgia Street, Vancouver, British Columbia, Canada V6C 3L2 (“Charity Tunes”)
and ConAgra Foods Canada Inc. (“Sponsor”) a Canada corporation, 5935 Airport Rd,
Suite 405, Mississauga, Ontario, Canada L4V 1W5.


WHEREAS as a new initiative, Charity Tunes and Sponsor will enter into a
promotional partnership, whereby Sponsor will offer Charity Tunes music
downloads on Sponsor’s Pogo products consistent with the terms and conditions of
this Agreement (the “Promotion”).


NOW THEREFORE in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each Charity Tunes and Sponsor, the parties agree as
follows


1.  
PROMOTION OFFER:

A consumer who purchases a specially Designated Sponsor Product (as defined
below) will receive exactly one (1) unique pin code (a “Pin Code”) in-pack. Such
a consumer will be entitled to visit a custom interactive landing page at the
CharityTunes.com website to enter the unique code and consumer’s valid email
address to receive downloads up to a maximum of either three (3), five (5), or
seven (7) free MP3 song downloads having a retail value of $1.29 per song or
less.  Charity Tunes shall make its music catalogue available to the purchasers
in MP3 file format to the fullest extent that such format is available to
Charity Tunes pursuant to any agreements in effect between Charity Tunes and its
wholesalers on the date of this Agreement.  Accordingly, Charity Tunes shall use
its best efforts to update its music catalogue with available MP3 files by June
30, 2009.


The custom interactive landing page shall be designed, operated and maintained
at the expense of Sponsor, and shall be subject to the mutual approval by
Charity Tunes and Sponsor, which approval shall not be unreasonably
withheld.  The landing page shall feature the Charity Tunes logo in a size and
prominence substantially equal to that of Sponsor.


2.  
DESIGNATED SPONSOR PRODUCTS:

POGO 8 pack, POGO 10 pack, POGO 20 pack and POGO 30 pack products sold at
participating retail locations in Canada (individually and collectively the
“Designated Sponsor Products”) are the only products for which a Pin Code will
be distributed and each consumer who purchases a Designated Sponsor Product will
receive one and only one Pin Code while supplies last and subject to the
limitations detailed herein.  A Pin Code for three (3) songs shall be
distributed exclusively with POGO 8 or 10 packs.  A Pin Code for five (5) songs
shall be distributed exclusively with POGO 20 packs. A Pin Code for seven (7)
songs shall be distributed exclusively with POGO 30 packs. Designated Sponsor
Products sold by Sponsor with the Promotion offer may not be sold at a higher
list price than the same (or substantially similar) product(s) that do not
contain the Promotion offer.  Pin Codes themselves may not be retailed in any
way.
 
 
1

--------------------------------------------------------------------------------




3.  
DISTRIBUTION:

Pin codes will only be distributed in the Designated Sponsor Products during the
Promotion Period (defined below). The total number of Pin Codes to be
distributed as prizes in the Promotion shall not exceed: (i) 277,760 Pin Codes
containing three (3) music downloads per Pin Code ; (ii) 130,300 Pin Codes
containing five (5) music downloads per Pin Code; and (iii) 27,900 Pin Codes
containing seven (7) music downloads per Pin Code.  No Designated Sponsor
Product shall contain more than 1 Pin Code per pack.


The distribution limits stated above are the maximum number of Pin Codes that
may be distributed in the Promotion.  No 3-song, 5-song, or 7-song Pin Codes may
be subdivided, duplicated or distributed in combination with one another.


Charity Tunes agrees to generate the unique Pin Codes for the Promotion. The
parties therefore understand and acknowledge the critical need to maintain in
absolute secrecy the Pin Codes generated for the Promotion such that they are
only disclosed to the appropriate recipient via the authorized distribution
method described herein.  If the Pin Codes are made available to the public by
Sponsor or by any of its employees, officers, directors, consultants, agents,
representatives or advisors, except in the manner provided for herein, all
parties agree that Pin Code security will be deemed compromised, and Charity
Tunes may terminate all subsequent Pin Code redemptions.


Sponsor agrees that it will not increase the list price to its customers of
Designated Sponsor Products that form part of this promotion as compared to its
otherwise identical products that do not form part of the promotion.


4.  
COMMUNICATION OF OFFER:

The offer shall be communicated to potential consumers only via in-store on-pack
advertising, and retailer flyer advertising. Any communication of offer,
including but not limited to Sponsor’s rules for the Promotion, must indicate
that the offer is only available while supplies last.


5.  
PROMOTION MECHANIC:

A consumer who receives a Pin Code for a designated number of music downloads in
accordance with paragraph 3 above will be directed to visit the custom
interactive landing page in order to redeem his/her free music
downloads.  Consumer will have to enter the Pin Code in order to complete the
transaction. Consumer will be required to enter the Pin Code exactly as it
appears in the email and follow the instructions on the web site to download the
selected music download.  In no case may any Pin Code be redeemed later than
March 31, 2010. To assist as required with the redemption process, consumers
shall have access to Charity Tunes customer support by emailing at
support@charitytunes.com.


6.  
GENERATION / PRINTING OF CODES:

Sponsor shall received 435,960 unique Pin Codes for this Promotion and Sponsor
is responsible for maintaining a record of all Pin Codes distributed or
withheld, such record being subject to the confidentiality terms set forth
above.


7.  
PROMOTION PERIOD:

Designated Sponsor Products with Pin Codes may be distributed from approximately
October 1, 2009 to approximately December 31, 2009 (the “Promotion
Period”).  Eligible Pin Codes may be entered on the www.charitytunes.com website
and corresponding music downloaded from October 1, 2009 to March 31, 2010.  Pin
Codes entered for redemption after 11:59:59 pm PT on March 31, 2010 may be
rejected as ineligible. The contents of this section are to be reflected in the
Sponsor’s rules for the Promotion.


8.  
SECURITY & VERIFICATION:

The Charity Tunes system used for redemption of downloads will ensure that (i)
downloads are obtained under the Promotion only by way of redemption of eligible
Pin Codes and only up to the maximum number of music downloads per Pin Code set
out at paragraph 3 above, (ii) otherwise eligible Pin Codes are invalidated once
they have been used to download their respective per Pin Code maximum, and (iii)
the total maximum download limits described herein are observed.
 
2

--------------------------------------------------------------------------------




9.  
EXPLICIT CONTENT:

The Pin Codes that will be distributed to consumers of the Designated Sponsor
Products under the Promotion will be set with parental controls and will not
allow any user download content that has been designated by Charity Tunes music
providers as containing explicit content.


10.  
FEE:

Upon execution of this Agreement by both parties, Charity Tunes will invoice
Sponsor for 435,960 unique codes consisting of a maximum of 277,760 Pin Codes
containing three (3) music downloads per Pin Code ; (ii) 130,300 Pin Codes
containing five (5) music downloads per Pin Code; and (iii) 27,900 Pin Codes
containing seven (7) music downloads per Pin Code, for a total cost of
$117,605.60 CDN (plus applicable taxes) (collectively the “Fee”), which Fee is
calculated at the rate of $0.07 CND (plus applicable taxes) per potential
download.  The Fee shall be payable to Charity Tunes in two equal installments
of $58,802.80 (plus applicable taxes) due to Charity Tunes on October 1, 2009
and November 1, 2009, respectively payable upon receipt of invoice.
 
11.  
WARRANTY AND INDEMNITY:

 
11.1  
Warranty. Charity Tunes warrants that, subject only to any limitation or
condition specified in this Agreement, it will provide immediately to any
consumer entitled to a music download in connection with a Pin Code the music
download selected by that consumer.

 
11.2  
Obligations upon any breach. If for any reason Charity Tunes fails to provide a
music download to a consumer in accordance with clause 11.1, thereby breaching
its warranty thereunder, it shall: (i) forthwith remedy that failure by
providing the requested download to that consumer as soon as possible; (ii)
forthwith provide notice to Sponsor of the failure to immediately provide the
download, including the date, time and other details of the failure, and of the
steps being taken forthwith to remedy the failure; and (iii) once the failure
has been remedied by Charity Tunes, forthwith provide Sponsor with notice of
same.

 
11.3  
Indemnity. Furthermore, Charity Tunes will indemnify, save and hold harmless
Sponsor, its shareholders, officers, agents and affiliated companies from and
against any and all claims, investigations, lawsuits, losses, damages, costs,
payments, charges, expenses and attorneys fees, including any amount paid to
settle an action or to satisfy a judgment by or for the benefit of any person,
that they, or any of them, may at any time incur as a result of any breach of
this Agreement by Charity Tunes.

 
12.  
EXCLUSIVITY:

In consideration of the fees paid by Sponsor as set out herein, Charity Tunes
agrees that during the period beginning October 1, 2009 and ending March 31,
2010, Charity Tunes shall not enable another program sponsorship for all
competitive products/product categories distributed/sold within the total
Canadian consumer/retail/wholesale market place, inclusive of:
 
- Total Frozen Handhelds
 
- Total Corporation General Mills Handhelds
 
       - Total Pizza Pops Handhelds / total Pillsbury Mini Pizzas
 
- Total Corporation McCain Foods Handhelds
 
       - Total Pizza Pockets / total McCain Mini Pizzas
 
- Total Corporation Heinz Handhelds
 
        - Total Heinz Hot bites (Bagel Bites and Taco Bites) / total Anchor
Poppers
 
- Total Corporation Schneider Foods Handhelds
 
        - Total Hot Stuffs / total Lean Stuffs
 
- Total Resers Burritos
 
- Total Corp les Plats du Chef Handhelds
 
- Total Hinsdale Farms Corndogs
 
3

--------------------------------------------------------------------------------


 
13.  
GENERAL:

 
13.1  
Relationship between the Parties. Nothing in this Agreement shall be construed
as creating any relationship (whether by way of employer/employee, agency, joint
venture, association, or partnership).  It is expressly understood that the
relationship between the parties shall be that of independent contractors,
whether for the purposes of the Income Tax Act (Canada), provincial taxation
legislation or otherwise.



13.2  
Time.  Time is of the essence of this Agreement.



13.3  
Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.



13.4  
Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.



13.5  
Further Action.  The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.



13.6  
Good Faith, Cooperation and Due Diligence.  The parties hereto covenant, warrant
and represent to each other good faith, complete cooperation, due diligence and
honesty in fact in the performance of all obligations of the parties pursuant to
this Agreement.  All promises and covenants are mutual and dependent.



13.7  
Savings Clause.  If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.



13.8  
Assignment.  This Agreement may not be assigned by either party hereto without
the written consent of the other but shall be binding upon the successors of the
parties.



13.9  
Notices.  All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.



13.10  
Entire agreement.  This Agreement contains the entire understanding and
agreement among the parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by all parties.



13.11  
Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

 
4

--------------------------------------------------------------------------------


 
13.12  
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement.  In the event that the document is signed by one party and
faxed to another the parties agree that a faxed signature shall be binding upon
the parties to this Agreement as though the signature was an original.



13.13  
Successors.  The provisions of this Agreement shall be binding upon all parties,
their successors and permitted assigns.



13.14  
Counsel.  The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.



13.15  
Law and Jurisdiction.  This Agreement shall be governed by the laws of the
Province of Ontario and the federal laws of Canada applicable therein. The
parties hereby attorn to the exclusive jurisdiction of the provincial and
federal courts located in the city of Toronto, Ontario for all matters arising
from this Agreement.



 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement:
 
 


 
Signed in agreement:
 
/s/ Marko Bukovec 
Marko Bukovec
Title: Marketing Director
ConAgra Foods Canada Inc.
Date:June 25, 2009
Signed in agreement:
 
/s/ Robin Ram 
Robin Ram
President
Charity Tunes, Inc.
Date: June 29, 2009

 
    5